DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
The present Office Action is in response to Applicant’s Information Disclosure Statement (IDS) submitted with filing of Request for Continued Examination (RCE) of August 26, 2020.  No claims have been amended, cancelled, or added.  Claims 1-24 remain pending in the application.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.   Applicant's submissions filed on August 26, 2020 have been entered.  


The Examiner's statement of reasons for allowance is as followed.

Claim 1 recites:  a method, comprising: detecting a sequential write operation to modify a set of data in a point-in-time copy source; and in response to detecting the sequential write operation, initiating a copy source to target operation which includes: bypassing reading the set of data directly from the point-in-time copy source, and instead directing a stride-aligned read operation to a point-in-time copy target of the point-in-time copy source to read data beginning at a stride boundary and ending at a  read data including the set of data; and writing stride-aligned data to the point-in-time copy target including the read set of data beginning at a stride boundary and ending at a stride boundary of the point-in-time copy target.

When considering claim 1 as a whole, the prior art of record does not teach the limitations: detecting a sequential write operation to modify a set of data in a point-in-time copy source; and in response to detecting the sequential write operation, initiating a copy source to target operation which includes: bypassing reading the set of data directly from the point-in-time copy source, and instead directing a stride-aligned read operation to a point-in-time copy target of the point-in-time copy source to read data beginning at a stride boundary and ending at a stride boundary of the point-in-time copy target, to force a subsequent redirected operation to the point-in-time copy source to obtain the read data including the set of data; and writing stride-aligned data to the point-in-time copy target including the read set of data beginning at a stride boundary and ending at a stride boundary of the point-in-time copy target.
Therefore, in the context of claim 1 as a whole, the prior art of record does not teach the claimed subject matter. Thus the subject matter of claim 1 is allowable.
Furthermore, when considering other amended independent claims, such as claims 9 and 17, each of the other amended independent claims is allowable on substantially the same rationale. The corresponding dependent claims depend directly or indirectly from the allowable independent claims, and are therefore also allowable.




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Tong B Vo whose telephone number is (571)272-7568.  The examiner can normally be reached on M-F 8:00 AM - 4:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Rones can be reached on (571)272-4085.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/T.B.V./Patent Examiner, Art Unit 2136

/CHARLES RONES/Supervisory Patent Examiner, Art Unit 2136